Case: 2:19-cv-02705-SDM-CMV Doc #: 91 Filed: 07/29/20 Page: 1 of 3 PAGEID #: 1339




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 ATLAS INDUSTRIAL CONTRACTORS,
 L.L.C.,

                       Plaintiff,
                                                        Civil Action 2:19-cv-2705
        v.                                              Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura

 IN2GRO TECHNOLOGIES, LLC,

                       Defendant.




                                    OPINION AND ORDER

       This matter is before the Court for consideration of Plaintiff’s Motion to File Documents

Under Seal (“Motion,” ECF No. 89.) In their Motion, Plaintiff proposes to file under seal, in

connection with its Memorandum in Opposition to Defendant’s Motion for Summary Judgment

(ECF No. 90), documents designated as “Confidential” under the Order Governing Discovery of

Confidential and Protected Information (“Protective Order”) in effect in this case. (Motion, ECF

No. 89, citing Protective Order, ECF No. 45.) For the following reasons, Plaintiff’s Motion is

DENIED WITHOUT PREJUDICE.

       There is a strong presumption in favor of public access to judicial records. Stanley v.

Turner Oil & Gas Properties, Inc., No. 2:16-CV-386, 2017 WL 5068444, at *1 (S.D. Ohio July

24, 2017). The Sixth Circuit recently affirmed that documents filed with the Court may be

placed under seal “[o]nly for the most compelling reasons.” Shane Grp., Inc. v. Blue Cross Blue

Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting In re Knoxville News–Sentinel

Co., 723 F.2d 470, 476 (6th Cir. 1983)). “A movant’s obligation to provide compelling reasons
Case: 2:19-cv-02705-SDM-CMV Doc #: 91 Filed: 07/29/20 Page: 2 of 3 PAGEID #: 1340




justifying the seal exists even if the parties themselves agree the filings should be sealed.” White

v. Wilberforce Univ., No. 1:16-CV-1165, 2017 WL 3537233, at *2 (S.D. Ohio Aug. 17, 2017)

(emphasis in original) (citing Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834

F.3d 589, 595 (6th Cir. 2016)). The proponent of sealing therefore must “analyze in detail,

document by document, the propriety of secrecy, providing reasons and legal citations.” Shane

Grp., Inc., 825 F.3d at 305 (quoting Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir.

2002)). These reasons and legal citations must be sufficient for a district court to “set forth

specific findings and conclusions which justify nondisclosure to the public.” Rudd Equip. Co.,

Inc., 834 F.3d at 594.

       Here, Plaintiff’s Motion fails to meet the high standard set forth by the Sixth Circuit.

Plaintiff fails to set forth compelling reasons justifying the sealing of documents, asserting only

that the documents in question have been designated as “Confidential” under the Protective

Order (ECF No. 45). The parties’ agreement to maintain confidentiality, standing alone, does

not constitute a compelling reason for filing under seal. See Brown & Williamson Tobacco

Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983) (holding that a “confidentiality agreement

between the parties does not bind the court in any way”); White, 2017 WL 3537233, at *2

(finding the parties’ joint motion to file under seal woefully inadequate where they merely

asserted that they decided to keep the terms of their settlement confidential); In re Black

Diamond Mining Co., LLC, No. 15-96, 2016 WL 4433356, at *3 (E.D. Ky. Aug. 18, 2016)

(explaining that the existence of a confidentiality agreement, alone, is not a compelling reason to

seal a record). Thus, even where documents are designated “Confidential,” the moving party

must provide compelling reasons justifying the sealing of those documents.




                                                  2
Case: 2:19-cv-02705-SDM-CMV Doc #: 91 Filed: 07/29/20 Page: 3 of 3 PAGEID #: 1341




       For the above-stated reasons, Plaintiff’s Motion (ECF No. 89) is DENIED WITHOUT

PREJUDICE. If any party desires that Plaintiff file the exhibit referred to in Plaintiff’s

Memorandum in Opposition to Defendant’s Motion for Summary Judgment (ECF No. 90) under

seal to protect information designated “Confidential” under the Protective Order (ECF No. 45),

the proponent of the seal must file a properly supported motion that demonstrates good cause for

filing under seal. The parties are cautioned that any forthcoming motions regarding filing

documents under seal should be narrowly tailored, as the sealing of documents must be no

broader than necessary. See Shane Group, Inc., 825 F.3d at 305.



       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
